United States Courts
Southern District of Texas

FILED
UNITED STATES DISTRICT COURT OCT 30 2019
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION David J. Bradley, Clerk of Couri

UNITED STATES OF AMERICA

§
v. : CRIMINALNO. 19 CR (3806
§

ALEXANDRA SMOOTS-THOMAS, § : : eel
fik/a § ' Sealed
ALEXANDRA SMOOTS-HOGAN, § Public anv weoffichad aah ares
Defendant. § totes a ead
5 On a A .
INDICTMENT
THE GRAND JURY CHARGES:
Introduction

At all times material to this indictment:

1. Defendant ALEXANDRA SMOOTS-THOMAS, formerly known as
ALEXANDRA SMOOTS-HOGAN, was a resident of Harris County, Texas. From
approximately January 2009 through the present, SMOOTS-THOMAS served as
the elected judge of the 164" District Court of Harris County, Texas. As a District
Court Judge within the Civil Trial Division of the Harris County courts, SMOOTS-
THOMAS oversaw, among other things, cases involving civil actions over $200,
divorce and family law disputes, suits for title to land or enforcement of liens on
land, contested elections, suits for slander or defamation, and suits on behalf of the

State of Texas.
2. Defendant SMOOTS-THOMAS initially ran for office and was
elected in November 2008, and she was re-elected to the same position in November
2012 and 2016. During each of her campaigns, SMOOTS-THOMAS solicited and
accepted campaign contributions from individuals and political action committees.

3. Texas state law required candidates for judicial office and judicial
officeholders, including District Court Judges, to file campaign finance reports with
the Texas Ethics Commission (TEC). Texas state law required filers to disclose,
among other things, their political contributions, political expenditures, and any
payments made from a political contribution that were not political expenditures.
Defendant SMOOTS-THOMAS was subject to these laws. During the relevant
time period she electronically filed with the TEC a periodic “Judicial
Candidate/Officeholder Campaign Finance Report.”

4, Beginning in approximately June 2011, SMOOTS-THOMAS
maintained and had signatory authority over a JPMorgan Chase & Co. bank account
ending in -1410. SMOOTS-THOMAS used this account to deposit and hold
contributions made to her campaign. This account also received contributions
funded through SMOOTS-THOMAS’s campaign website. SMOOTS-THOMAS
controlled the use of funds from this account through the ability to write checks

drawn on the account, charge debit cards linked to the account, and send automated
clearing house (ACH) wire transfers from the account. ACH software allowed its
users to make interstate transfers of funds via remote access or through the Internet.

5. Beginning in approximately early 2013 and continuing through at least
January 2018, SMOOTS-THOMAS engaged in a scheme to defraud donors and
potential donors to her campaign. Specifically, SMOOTS-THOMAS solicited
contributions on the premise that the money would be used to facilitate her re-
election to the position of state District Judge. Instead of using the money to fund
her re-election efforts, SMOOTS-THOMAS spent the money contributed to her
campaign on personal expenses unrelated to the campaign. SMOOTS-THOMAS
also hid her misuse of these funds by filing false campaign finance reports with the

TEC and concealing her activity from her campaign treasurer.

The Scheme

6. Beginning in at least early 2013 and continuing through at least January

2018, within the Houston Division of the Southern District of Texas, the defendant

ALEXANDRA SMOOTS-THOMAS,
did knowingly devise and intend to devise a scheme and artifice to defraud, and for
obtaining money by means of false and fraudulent pretenses, representations, and

promises, and to knowingly use and cause to be used interstate wire communications
facilities in carrying out the scheme to defraud, in violation of Title 18, United States
Code, Section 1343.

Manner and Means of the Scheme
It was part of the scheme that:

7. Defendant SMOOTS-THOMAS would and did solicit campaign
contributions on the premise that the money would be used to facilitate her re-
election as a state District Judge.

8. Defendant SMOOTS-THOMAS, knowing that her contributors
expected her to use their contributions for her re-election campaigns, would and did
use campaign funds for personal expenses unrelated to the campaign.

9. Defendant SMOOTS-THOMAS would and did use campaign funds
to pay for, among other things, monthly home mortgage payments; private school
tuition payments; personal travel expenses, including airfare, hotel, and restaurant
charges; personal items, including handbags and jewelry; and cash withdrawals at
ATM machines.

10. Defendant SMOOTS-THOMAS would and did conceal this spending
from her campaign treasurer and her campaign donors. Defendant filed false
campaign finance disclosure forms with the Texas Ethics Commission that failed to

disclose her use of campaign funds for personal use.
Execution of the Scheme
11. On or about the dates listed below, in the Houston Division of the
Southern District of Texas and elsewhere, ALEXANDRA SMOOTS-THOMAS,
defendant herein, did cause by means of false pretenses, representations, and

promises, the following wire transfers:

 

 

COUNT DATE AMOUNT WIRE DESCRIPTION
Handbag purchase at Prada Las
1 Jan. 22, 2016 $1,163.91 | Vegas Bellagio in Las Vegas,

Nevada using a debit card linked to
JPMorgan Chase account -1410
Wire transfer from JPMorgan Chase
2 May 16, 2016 $7,441.99 | Account -1410 to The Regis School
to pay for school tuition

Wire transfer from JPMorgan Chase
3 August 2, 2016 | $2,952.25 | account -1410 to Gateway Mortgage

 

 

 

to pay for home mortgage
Online purchase to pay for
4 Nov. 21, 2016 $1,213.82 | Southwest Airlines vacation airfare

using debit card linked to JPMorgan
Chase account -1410
Ring purchase at Zales Jewelry in

 

 

5 Feb. 13, 2017 $761.74 | Houston, Texas using a debit card
linked to JPMorgan Chase account -
1410
Wire transfer from JPMorgan Chase
6 Feb. 14, 2017 $2,500.00 | account -1410 to The Regis School

to pay for school tuition

Wire transfer from JPMorgan Chase
7 March 2, 2017 | $8,856.75 | account -1410 to Gateway Mortgage
to pay for home mortgage

 

 

 

 

 

 

 

In violation of Title 18, United States Code, Section 1343.
NOTICE OF CRIMINAL FORFEITURE
(18 U.S.C. § 981(a)(1)(C); 28 U.S.C. §2461(c))

Pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,
United States Code, Section 2461(c), the United States gives notice that upon
Defendant’s conviction of a wire fraud offense charged in this Indictment, the United
States intends to seek forfeiture of all property, real or personal, which constitutes
or is derived from proceeds traceable to such offenses.

The United States gives notice that it will seek a money judgment against the
Defendant. In the event that one or more conditions listed in Title 21, United States
Code, Section 853(p) exist, the United States will seek to forfeit any other property

of the Defendant up to the amount of the money judgment.

A TRUE BILL:

ORIGINAL SIGNATURE ON FILE ~“
—F

~~ es New ata vIn

RYAN K. PATRICK
UNITED STATES ATTORNEY

By:

Ralph Imperato
John Pearson

Assistant United States Attorneys

 
